F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                                     PUBLISH
                                                                           SEP 8 1997
                    UNITED STATES COURT OF APPEALS
                                                                      PATRICK FISHER
                                                                               Clerk
                            FOR THE TENTH CIRCUIT



 In re:

 MICHAEL C. WASHINGTON,                                  No. 97-731

              Petitioner.


                                      ORDER
                              Filed September 8, 1997


Before BALDOCK and BRORBY, Circuit Judges.


      Petitioner Michael C. Washington has filed for a writ in the nature of

mandamus under the All Writs Act, 28 U.S.C. § 1651. He also seeks leave of this

court to proceed with his petition without the prepayment of fees, and has

submitted the necessary forms and declarations. Because we conclude that

28 U.S.C. § 1915(g) prevents petitioner from proceeding in forma pauperis in this

proceeding, we deny petitioner leave to proceed without prepayment of fees.

      “Section 1915(g) generally prevents a prisoner from proceeding in forma

pauperis in civil actions if three or more of his prior suits have been dismissed as

frivolous or malicious, or for failure to state a claim.” Green v. Nottingham,

90 F.3d 415, 418 (10th Cir. 1996). As in Green, petitioner here has filed three or
more such actions. See Washington v. Loving, No. 96-6192, 1997 WL 111259, at

**2 (10th Cir. March 13, 1997) (affirming the district court’s dismissal of

petitioner’s complaint as “legally meritless and factually baseless”); Washington

v. Loving, No 94-6466, 1995 WL 421131, at **1 (10th Cir. July 18, 1995)

(commenting that petitioner had filed four frivolous actions in the Western

District of Oklahoma and sixteen frivolous actions in the Eastern District of

Oklahoma). Petitioner’s history satisfies the requirements of § 1915(g).

      In Green this court concluded that petitions for mandamus qualify as “civil

actions” under § 1915(g). See 90 F.3d at 418. Accordingly, petitioner cannot file

this petition without prepayment of costs or fees. Further, we direct the clerk of

this court not to accept from petitioner any future filings of extraordinary writs in

noncriminal matters or appeals of judgment in civil actions or proceedings unless

he first pays the applicable filing fees, except in those instances that petitioner’s

filings claim that he is under imminent danger of serious physical injury. See

28 U.S.C. § 1915(g).

      Petitioner’s request to proceed in forma pauperis is denied. Petitioner may

resubmit his petition by paying the required filing fee, see 10th Cir. R. 21.1.


                                                        Entered for the Court
                                                        PATRICK FISHER, Clerk




                                          -2-